Deny and Opinion Filed July 30, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00867-CV

                      IN RE VICTORIA MANUSOS-JENKINS, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-54413-2012

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its July 1, 2015 temporary orders.       Ordinarily, to obtain mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). We conclude relator has failed to establish her right to mandamus relief. We

deny the petition.




150867F.P05
                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE